Citation Nr: 9908225	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  95-21 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized private medical services incurred on December 
11, 1991.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran served on active duty from September 1987 to July 
1990.  This matter comes before the Board of Veterans' 
Appeals (Board) from a July 1992 determination by the 
Department of Veterans Affairs (VA) Medical Center Medical 
Administrative Service (MAS) in Muskogee, Oklahoma.  MAS 
determined that the veteran was not entitled to reimbursement 
or payment for unauthorized private medical services rendered 
on December 11, 1991, at St. Francis Hospital, Tulsa, 
Oklahoma.


REMAND

The veteran, who is totally disabled as a result of service-
connected quadriplegia, was hospitalized from December 8, 
1991 to December 11, 1991, at Craig General Hospital, Vinita, 
Oklahoma.  VA reimbursed the veteran for the unauthorized 
expenses incurred December 8 and December 9, 1991.  The 
veteran declined transfer to the VA Medical Center in 
Muskogee, Oklahoma, when he became stabilized.  He was 
thereafter transported by air ambulance to St. Francis 
Hospital (SFH), Tulsa, Oklahoma, on December 11, 1991, when 
his condition deteriorated after the initial stabilization.  
He remained at SFH through December 18, 1998.

The Board notes initially that the letter notifying the 
veteran of a July 1992 administrative decision regarding a 
claim for unauthorized expenses specifically stated that it 
considered a "claim for payment of medical treatment 
rendered by SFH on December 11, 1991."  A statement of the 
case (SOC) issued in July 1993 and re-issued in July 1994 
states the same issue.  However, that SOC discussed the 
entire hospitalization at SFH.  Testimony at the veteran's 
personal hearing, conducted in March 1995, and evidence 
obtained after that hearing, is not limited to treatment on 
December 11, 1991.  

Moreover, the veteran has submitted bills from private 
providers other than St. Francis Hospital, and those 
additional bills have included services rendered on December 
11, 1991, and on other dates thereafter.  MAS should clarify 
whether the veteran seeks reimbursement for treatment only at 
St. Francis Hospital on December 11, 1991, or seeks 
reimbursement from all private providers who treated him on 
December 11, 1991, or is seeking reimbursement for a 
lengthier period or for all providers for the entire 
hospitalization ending on December 18, 1991.  

At the conclusion of a hearing conducted in March 1995 at the 
VA Medical Center, the veteran was told that MAS would obtain 
additional evidence discussed at the hearing and would render 
a decision after considering the additional evidence.  It 
appears from the file that the evidence was obtained, that 
two physicians reviewed the claim, and that their opinions as 
to where the claim should be allowed were divergent.  

There is no evidence associated with the claims file, with 
the MAS file originally provided to the Board with the claims 
file, or in the portion of the MAS file provided in December 
1998, that a supplemental statement of the case (SSOC) has 
been issued following the March 1995 personal hearing and 
receipt of additional evidence thereafter by MAS.  The 
provisions of 38 C.F.R. § 19.31 (1998) require issuance of a 
SSOC when additional relevant evidence has been received.  
The failure of MAS to issue an SSOC in accordance with the 
provisions of constitutes a procedural defect requiring 
correction by the RO.  See 38 C.F.R. § 19.9 (1998).

Therefore, in order to afford the veteran due process, this 
case is REMANDED for the following action: 

1.  MAS should clarify the statement of 
the issue(s) on appeal.  

2.  The veteran should be offered the 
opportunity to submit additional 
evidence, including written medical 
opinions as to whether his condition on 
December 11, 1991, was an emergency, or 
as to the feasibility of transfer to the 
VA Medical Center at that time.

3.  All evidence of record should be 
reviewed, and MAS should determine 
whether any other development is 
necessary.  After completion of all 
necessary development, the veteran and 
his representative should be furnished 
with an SSOC addressing all evidence 
pertaining to his claim for reimbursement 
of unauthorized medical expenses.  The 
veteran should be afforded a reasonable 
opportunity to respond. 


Thereafter, the case should be returned to the Board, if in 
order.  The Board does not intimate any opinion as to the 
merits of this case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
in connection with the current appeal.  No action is required 
of the veteran until further notification.





		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).


- 4 -


